804 F.2d 1573
HAITIAN REFUGEE CENTER, an unincorporated, not-for profitorganization, et al., Plaintiffs-Appellees,v.Edwin MEESE, III, et al., Defendants-Appellants.
No. 84-5679.
United States Court of Appeals,Eleventh Circuit.
Dec. 4, 1986.

William Kanter, Michael Jay Singer, John S. Koppel, Appellate Staff Civil Div., Dept. of Justice, Washington, D.C., for defendants-appellants.
Thomas R. Kline, Brown Roady Bonvillian & Gold, Chartered, Washington, D.C., Mary D. Dick, Ira Kurzban, Miami, Fla., for plaintiffs-appellees.
Appeal from the United States District Court for the Southern District of Florida.
Before CLARK, Circuit Judge, HENDERSON*, Senior Circuit Judge, and HOFFMAN**, Senior District Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion June 24, 11 Cir., 1986, 791 F.2d 1489)
PER CURIAM:

On Petition for Rehearing

1
At page 1500 of our prior opinion in this case, we discussed the subject of "Fees for Fees."    Upon consideration of the petition for rehearing and the plaintiffs-appellees' response thereto, it is


2
ORDERED that the opinion be vacated as to that portion thereof which considers the subject of "Fees for Fees," but in all other respects the petition for rehearing is DENIED.  Under the circumstances of this particular case, we are of the opinion that "fees for fees" should not be allowed.


3
By reason of this action, the judgment of the district court is AFFIRMED in part, and REVERSED in part.

On Suggestion for Rehearing En Banc

4
The suggestion for rehearing is DENIED and no member of this panel nor other judge in regular active service on the court having requested that the court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure;  Eleventh Circuit Rule 26), the Suggestion for Rehearing En Banc is DENIED.



*
 See Rule 3(b), Rules of U.S. Court of Appeals for the Eleventh Circuit


**
 Honorable Walter E. Hoffman, Senior U.S. District Judge for the Eastern District of Virginia, sitting by designation